  Case 2:19-cv-00306-DAK Document 25 Filed 03/17/21 PageID.128 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF UTAH


 DAVID BRYAN BALLARD,
                                                              MEMORANDUM DECISION
          Plaintiff,                                               & ORDER

 vs.                                                             Case No. 2:19-cv-00306-DAK

 KEN ANDERSON et al.,                                              Judge Dale A. Kimball

          Defendants.



        This matter is before the court on Plaintiff’s Application to Proceed In Forma Pauperis on

Appeal. (ECF No. 24 (sealed).) Rule 24 of the Federal Rules of Appellate Procedure governs this

Application since Plaintiff proceeded in forma pauperis at the district court level and because his

motion pertains to his appeal of the court’s January 13, 2021, Memorandum Decision and

Dismissal order. (ECF No. 19–20.)

        Rule 24 provides that “a party to a district court action who desires to appeal in forma

pauperis must file a motion in the district court.” Fed. R. App. 24(a)(1). Rule 24(a) further

requires that the party attach an affidavit that “(A) shows in detail prescribed by Form 4 of the

Appendix of the Forms the party’s inability to pay or to give security for fees and costs; (B)

claims an entitlement to redress; and (C) states the issues that the party intends to present on

appeal.” Id. Furthermore, when a party has proceeded in forma pauperis in the district-court

action before an appeal, there is a presumption that the plaintiff “may proceed on appeal in forma

pauperis without further authorization, unless: . . . the district court . . . certifies that the appeal is
  Case 2:19-cv-00306-DAK Document 25 Filed 03/17/21 PageID.129 Page 2 of 3




not taken in good faith . . . and states in writing its reasons for the certification or finding.” Fed.

R. App. P. 24(a)(3). Plaintiff’s Application fails for three reasons.

        First, Plaintiff did not file on the correct form. Plaintiff filed a form typically used to

proceed in forma pauperis at the district court level. The form Plaintiff used is not as detailed as

Form 4. Even though the form is not as detailed, it appears that Plaintiff would meet the

qualifications.

        Second, even if Plaintiff used the correct form and met the relevant qualifications,

Plaintiff has not attempted to meet the requirements of Rule 24(a)(1)(B) or (C) of the Federal

Rules of Appellate Procedure. Under these requirements, Plaintiff must address his entitlement to

redress and list the issues he intends to present on appeal. Plaintiff did not attempt to claim an

entitlement to redress or state the issue he intends to present on appeal. Accordingly, his

Application fails.

        Third, the court finds that Plaintiff’s claims at the district court level are entirely without

merit and, therefore, Plaintiff’s appeal is not taken in good faith. On January 13, 2021, the court

issued a Memorandum Decision and Order dismissing Plaintiff’s complaint. Specifically, the

court dismissed Plaintiff’s complaint because the venue was improper. The court also dismissed

the action on alternative grounds because: (1) Plaintiff’s claims are barred by judicial and

prosecutorial immunity; (2) section 1983 claims cannot be asserted against court-appointed

attorneys because they are not state actors; and (3) the section 1983 claims are improper in light

of Heck v. Humphrey, 512 U.S. 477 (1994). Given the court’s reasoning in its Memorandum

Decision and Dismissal, Plaintiff’s appeal is taken in bad faith because the court’s venue

determination is beyond dispute. Plaintiff’s Complaint reveals no reference to Utah whatsoever.

Thus, any appeal would be without merit and in bad faith. Additionally, the court’s alternative



                                                   2
  Case 2:19-cv-00306-DAK Document 25 Filed 03/17/21 PageID.130 Page 3 of 3




grounds for dismissal are similarly clear-cut and any appeal on those grounds is done in bad

faith.

         For the foregoing reasons, Plaintiff’s Application to Proceed in Forma Pauperis (ECF No.

24 (sealed)) is DENIED. Pursuant to Rule 24(a)(5) of the Rules of Appellate Procedure, Plaintiff

may file a motion with the Tenth Circuit to proceed in forma pauperis on appeal within thirty

days of being served with this denial.

         DATED this 17th day of March, 2021.

                                             BY THE COURT:



                                             DALE A. KIMBALL
                                             United States District Judge




                                                3
